Niblack, J.
This was an application by the State, on the relation of Samuel F. Stallard, against Emerson E. White, Harvey W. Wiley, David G. Herron, Langdon S. Thompson, Charles L. Ingersoll, Robert E. H. Weyher, John A. Maxwell, William E. M. Goss, Charles R. Barnes, Edward E. Smith, Edna D. Baker and Annie Peck, for a mandamus.
The complaint averred that the relator is now, and for many years last past has been, a resident citizen and taxpayer of the State of Indiana, and that he is now, and for several years last past has been, the duly appointed and acting guardian of the person 'and estate of Thomas P. Hawley, who is of the age of nineteen years, a native of the State of Indiana, and has always resided, and still resides, in said State; that, pursuant to the laws of the State of Indiana, Purdue University has been located and organized near the city of Lafayette, in said State, and that said university is now, and for several years last past has been, engaged in the education of a portion of the young men and young women, and of the children of this State; that said university is fully equipped with the necessary buildings and apparatus for the business in which it is engaged, and has a full corps of teachers; that the defendants to this proceeding are such teachers, and have assumed to be, have been heretofore acting as, and now are, the faculty of said university, with the said Emerson E. White as the president thereof; that said university is the agricultural college of the State of Indiana, and was endowed under and by virtue of an act of the Congress of the United States, entitled “An act donating public lands to the several States and Territories which may provide colleges for the benefit of agriculture and the mechanic arts,” approved July 2d, 1862, and the acts of Congress supplementary thereto, and is maintained by the income •of such endowment, and by appropriations made by the Gen*280eral Assembly of the State of Indiana; that said Thomas P. Hawley is a taxpayer of said State, was at the time hereinafter mentioned, and is now free from any disease or mental or physical defects and was then and still is, in all respects,, qualified and fitted for admission, and had the right to be admitted, as a student in said university; that the defendants, so-constituting and acting as the faculty of said university prior-to the time hereinafter mentioned, and amongst others, made and prescribed the following regulation, known as regulation No. 3, for the government of said university:
“No student is permitted to join or be connected as a member or otherwise with any so-called Greek or other college secret society; and as a condition of admission to the university, or promotion therein, each student is required to-give a written pledge that he or she will observe this regulation. A violation of this regulation and pledge forfeits the right of any student to class promotion at the end of the year, and to an honorable dismissal.”
The complaint further averred that on the 8th day of September, 1881, the defendants, as teachers in and so constituting the faculty of said university, opened such university for the reception and instruction of students therein, that being the time appointed for the beginning of a school term in the university; that on said 8th day of September, 1881, the defendants, as such faculty, had the power and authority, and. it was their duty to admit properly qualified persons as students in said university; that on. that day the said Thomas P. Hawley, being then and there qualified for admission in said university as hereinbefore stated, and being desirous of pursuing a course of study, which had theretofore been agreed upon between him and the defendant White, as the president of the faculty, and which course of study was within the regular course prescribed by the,faculty for the university, presented himself to the defendants, as such teachers and faculty, and asked to be admitted as a student to receive instruction in the university, and then and there tendered all the re*281quired fees for admission as a student therein; that at that time the university was not full, but there was ample room for said Hawley as a student therein; that the said Hawley was then ready and willing, has ever since been and still is ready and willing, to conform to all rightful and proper rules and regulations prescribed for the government of the university ; that at the time the said Hawley so presented > himself for admission in said university, the defendant White, as the president of the faculty, tendered to him a written pledge, which he, the said White, required him, the said Hawley, to sign, which pledge was substantially as follows:
“I do hereby state upon my honor that in the month of April last, when I applied for and received an honorable dis-mission from Purdue University, I was not a member of any so-called Greek fraternity, or other college secret society, and at the time I connected myself with a chapter of the Sigma Chi fraternity I did not intend returning to Purdue University. I do solemnly promise that I will disconnect myself as an active member of the Sigma Chi fraternity during my connection with Purdue University.”
That said Hawley refused to sign said pledge, but then and there expressed himself as ready and willing to obey and conform to any and every existing rule and regulation of said university, and any and every rightful and lawful rule and regulation which might thereafter be prescribed by the proper authorities acting for the university, saving and excepting any rule or regulation which might forbid his connection with said Sigma Chi fraternity, or other societies connected with colleges, and commonly known as “ Greek Fraternities.”
The complaint then proceeded as follows: “And said relator avers that said Sigma Chi fraternity is one of a class of secret societies, which are and for many years have been established, permitted and encouraged in very many of the oldest and best colleges of the United States; that such societies are commonly known as ‘ Greek Fraternities/ from the fact that they are usually 'named from letters of the Greek alpha*282bet; that such societies embrace among their members presidents and professors in colleges, senators and representatives in Congress, judges, lawyers, physicians, ministers of the gospel and very many persons of almost every calling, distinguished for their intellectual and moral worth; that the object and aim of such societies is to elevate the standard of education, and to secure among their members advanced culture in the classics and in the liberal arts and sciences; that the basis of such societies is morality; that there is nothing in the constitution, aims or objects of such societies which is inimical to the constitution and laws of the United States, or to the constitution and laws of the State of Indiana,,and that the tendency of such societies is to promote the moral and educational interests of their members, the true'interests of learning, and the highest and best interests 'in every department of the institutions with which they are connected.”
The complaint still further averred, that, upon the refusal of the said Hawley to sign the pledge tendered to him by the defendant White, as above set forth, the defendants, so constituting the faculty of said Purdue University, refused, and have ever since continued to refuse, to admit him, said Hawley, as a student in said university, assigning as their only reason for not admitting him as a student therein, his refusal to sign the pledge so tendered him by the defendant White. Wherefore the relator prayed that a writ of mandate might issue direoted to the defendants commanding them to admit the said Hawley as a student in the university.
An alternative writ of mandate was issued to the defendants, who thereupon appeared to the action and demurred to the complaint, for want of sufficient facts to entitle the relator to the relief demanded; but, before final action was taken upon their demurrer, they moved to strike out, as irrelevant and immaterial, all that part of the complaint having reference to the character, objects and aims of the Sigma Chi fraternity, and of the class of college societies to which it belongs, and *283which is included within quotation marks, and their motion was sustained.
The court then, upon further consideration, sustained the demurrer to the complaint, and, the relator declining to plead further, final judgment was rendered in favor of the defendants.
Error is assigned upon the striking out of a part of the complaint as above stated, and upon the decision of the court sustaining the demurrer to the complaint.
Purdue University constitutes no part of our system of common schools, and has no direct connection with that system ; but it is an institution of learning primarily endowed by Congress, and continued in existence very largely by appropriations made by the General Assembly of this State. It is, therefore, an educational institution sustaining relations to the people at large analogous to those occupied by other public schools and colleges of the State, maintained at public expense, and one in which all the inhabitants of the State have a common interest. The general principles underlying the educational system of the State are, consequently, applicable to the government and control of Purdue University, and, in the absence of express legislative provisions, must be invoked in determining the powers which that institution may exercise.
The fourth section of the act of the General Assembly of this State, accepting the donation made by Congress for the support of agricultural colleges, and providing for the location and organization of Purdue University, approved May 6th, 1869, reads as follows:
“ From and after the date of the location made as aforesaid, the corporate name of the Trustees of the Indiana Agricultural College shall be ‘ The Trustees of Purdue University/ and they shall take in charge, have, hold, possess and manage all and singular the property and moneys comprehended in said donations, as also the fund derived from the sale of the land scrip donated under said 'act of Congress/ and the increase thereof, and all moneys or other property which may hereafter at any time be donated to and for the use of said institution. They *284shall also have power to organize said university in conformity with the purposes set forth in said act of Congress, holding their meetings at such times and places as they may agree on,, and a majority of their number constituting a quorum. They shall provide a seal; have power to elect all professors and teachers, removable at their pleasure; fix and regulate compensations ; do all acts necessary and expedient to put and keep said university in operation, and make all by-laws, rules and regulations required or proper to conduct and manage the the same.”
This section confers no greater power on. the trustees of Purdue University, as regards making rules and regulations for its conduct and management, than is- usually conferred upon like officers of similar institutions, and leaves the ques-’ tion as to who are entitled to admission as students in that university to be determined by the principles underlying our general system of education to which reference has already been made.
The admission of students in a public educational institution is one thing, and the government and control of students after they are admitted, and have become subject to the jurisdiction of the institution, is quite another thing.
The first rests upon well established rules, either prescribed by law or sanctioned by usage, from which the right to admission is to be determined. The latter rests largely in the discretion of the officers in charge, the regulations prescribed for that purpose being subject to modification or change from time to time as supposed emergencies may arise.
Having in view the various statutes in force in this State touching educational affairs, and the decisions of this court, as well as of other courts, bearing on the general subject, we think it may be safely said that every inhabitant of this State, of suitable age, and of reasonably good moral character, not afflicted with any contagious or loathsome disease, and notincapacitated by some mental or physical infirmity, is entitled to admission as a student in the Purdue University.
*285This right of admission may not be enforced when there is not sufficient room in the university, and may be postponed until the applicant has made some proficiency in merely preliminary studies; but it is a right which the trustees are not authorized to materially abridge, and which they can not, as an abstract proposition, rightfully deny. Cory v. Carter, 48 Ind. 327 (17 Am. R. 738); State v. Duffy., 7 Nev. 342 (8 Am. R. 713); Chase v. Stephenson, 71 Ill. 383; Trustees, etc., v. People, 87 Ill. 303 (29 Am. R. 55); Rulison v. Post, 79 Ill. 567; People v. Board, etc., 18 Mich. 400; Foltz v. Hoge, 54 Cal. 28; Ward v. Flood, 48 Cal. 36.
The greater number of authorities cited by counsel have reference to the government and control of persons after they have been admitted as students in some scholastic institution, and hence, as we conceive, have no direct application to the real questions involved in this case.
The case of People, ex rel. Pratt, v. Wheaton College, 40 Ill. 186, much relied on in the argument, is a case of that class; besides, Wheat-on College was an institution resting on private endowment, and deriving no aid whatever from taxation, or any other public "source.
It is clearly within the power of the trustees, and of the faculty when acting presumably, or otherwise, in their behalf, to absolutely prohibit any connection between the Greek fraternities and the university.
The trustees have also the undoubted authority to prohibit the attendance of students upon the meetings of such Greek fraternities, or from having any other active connection with such organizations, so long as such students remain under the control of the university, whenever such attendance upon the meetings of, or other-active connection with, such fraternities tends in any material degree to interfere with the proper relations of students to the university.
As to the propriety of such and similar inhibitions and restrictions, the trustees, aided by the experience of the faculty, ought and are presumed to be, the better judges, and, *286as to all such matters, within reasonable limits, the power of the trustees is plenary and complete. Roberts v. City of Boston, 5 Cush. 198; Spiller v. Inhabitants, etc., 12 Allen, 127; Hodgkins v. Inhabitants, etc., 105 Mass. 475; Ferriter v. Tyler, 48 Vermont, 444 (21 Am. R. 133); State v. Burton, 45 Wis. 150 (30 Am. R.706); Spear v. Cummings, 23 Pick. 224; Donahoe v. Richards, 38 Maine, 379; Dallas v. Fosdick, 40 How. Pr. 249; Dritt v. Snodgrass, 66 Mo. 286 (27 Am. R. 343).
But the possession of this great power over a student after he has entered the university does not justify the imposition of either degrading or extraordinary terms as a condition of admission into it. Nor does it justify anything which may be construed as an invidious discrimination against an applicant on account of his previous membership in any one of the Greek fraternities, conceding their character, object and aims to be what they were averred to be in the complaint.
Every student, upon his admission into an institution of learning, impliedly promises to submit to, and to be governed by, all the necessary and proper rules and regulations which have been, or may thereafter be, adopted for the government of the institution, and the exaction of any pledge or condition which requires him to promise more than that operates as a practical abridgment of his right of admission, and involves the exercise of a power greater than has been conferred upon either trustees or the faculty of Purdue University.
Regulations adopted by persons in charge of a school are analogous to by-laws enacted by municipal and other corporations, and both will be annulled by the courts when found to be unauthorized, against common right or palpably unreasonable. Angeli and Ames Corporations, section 357; Dillon Mun. Corp., 3d ed., section 369; People v. Medical Society, etc., 24 Barb. 570; People v. Medical Society, etc., 32 N. Y. 187; People v. Mechanics’ Aid Society, 22 Mich. 86; Fuller v. Plainfield, etc., School, 6 Conn. 532.
In the first place, the pledge tendered by President White to Hawley was not shown to have been authorized by any *287previous general regulation adopted for the government of the university. As applicable to Hawley it was, therefore, special, exceptional and apparently not demanded by any competent authority.
In the next place, it carried with it the implication that membership in the Sigma Chi fraternity might properly be treated as a disqualification for admission as a student in the university, a doctrine wholly inadmissible in its application to Purdue University, or to any of the other public schools or colleges of the State.
If mere membership in any of the so-called Greek fraternities may be treated as a disqualification for admission as a student in a public school, then membership in any other secret or similar society may be converted into a like disqualification, and in this way discriminations might be made against large classes of the inhabitants of the State, in utter disregard of the fundamental ideas upon which our entire educational system is based.
Membership in an inherently immoral society or fraternity might perhaps be urged against the admissibility of a student, upon the ground that such relation to such a society or fraternity tended to establish a want of moral character or moral fitness in the applicant, and in that view the allegations* of the complaint as to the character, objects and aims of the Sigma Chi society, and other kindred Greek fraternities, became material and ought not to have been struck out.
Although some of those allegations may have been somewhat argumentative in form, they, as a whole, tended to show that, abstractly considered, there was no impropriety in either becoming a member of, or otherwise connected with, the Sigma Chi fraternity, and that the objections seemingly entertained by the faculty against that and other fraternities of the same class, were not, in some respects at least, well founded.
Our conclusion is that so much of regulation No. 3, adopted by the faculty, as may be construed to impose disabilities on persons already members of the Greek fraternities, and as *288requires a written pledge as a condition of admission, is both ultra vires and palpably unreasonable, and hence inoperative .and void, and that the pledge tendered to Hawley was one which the faculty had no legal right to demand as a condition ■of his admission.
It follows that the court erred, both in striking out a part ■of the complaint as irrelevant and immaterial, and in sustaining the demurrer to the complaint.
At the request of the parties, we have considered this case upon the theory that regulation No. 3, supra, was adopted by the express authority of the trustees, and hence have made no inquiry as to the authority of the faculty in making regulations for the government" of the university, when acting independently of the trustees.
The judgment is reversed, with costs, and the cause remanded for further proceedings not inconsistent with this ■opinion.